UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:
                                                                                 14-MD-2543 (JMF)
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION

-----------------------------------------------------------------------------x       ORDER


JESSE M. FURMAN, United States District Judge:

        Earlier today, the Court received an email, attached as Exhibit A, in reference to an

apparent member of the settlement class. Class Counsel shall attempt to contact the email’s

senders and file a response with the Court within two weeks of the date of this Order.


        SO ORDERED.

Dated: May 12, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
EXHIBIT A
From:          Bill Nightingale
To:            Furman NYSD Chambers
Subject:       In re: General Motors Ignition Switch Litigation, United States District Court for the Southern District of New
               York, Case No. 14-MD-2543 (JMF)
Date:          Wednesday, May 12, 2021 10:59:24 AM


CAUTION - EXTERNAL:

I William Nightingale am the Power of Attorney for my
mother,Johanna. Since November, she has been in and out of the
emergency room, the hospital, and rehab three times for each.

She got out of rehab yesterday, Tuesday, the11 of May. I went
through her old mail and found the card that she was sent regarding
the ignition switch on the car that she co-owns. When I
went to apply for her, they told me the last date that I could do it
was April 20 and that I was too late.

I was wondering if that was true and whether or not you could
intervene for me and try to get them to accept my application.

We still own the 2003 Malibu and would like to be involved in the
settlement. With all of the commotion around here in the past six
months the card took a back seat to everything else.

Anything you could do would be greatly appreciated, we could
definitely use the settlement in these Covid times

                                                                         Sincerely,
                                                                         William Nightingale

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
